Exhibit 10(n)

 

AMENDED AND RESTATED NOTE ADMINISTRATION FEE AGREEMENT

 

This Amended and Restated Note Administration Fee Agreement (this “Agreement”),
dated as of October 1, 2005, is by and between B.F. SAUL COMPANY (the
“Advisor”), B.F. SAUL REAL ESTATE INVESTMENT TRUST (the “Trust”) and, solely
with respect to Section 1(a) hereof, B.F. SAUL ADVISORY COMPANY, L.L.C. (“Saul
Advisory”).

 

RECITALS

 

WHEREAS, the Advisor, the Trust and, solely for the purpose of effecting the
assignment thereunder, Saul Advisory, have entered into the Amended and Restated
Advisory Contract, dated as of October 1, 2005, as it may be amended from time
to time (the “Advisory Contract”);

 

WHEREAS, Section 4.B. of the Advisory Contract permits the Advisor to receive
separate compensation for rendering services that, in the opinion of the
Trustees, are more appropriately performed by the Advisor or its affiliates for
separate compensation;

 

WHEREAS, Saul Advisory and the Trust entered into the Note Administration Fee
Agreement dated as of February 8, 2002 (the “Existing Agreement”) to provide for
separate compensation to Saul Advisory for the services provided and the costs
incurred by Saul Advisory in administering the Trust’s notes program (the
“Program”);

 

WHEREAS, Saul Advisory currently receives a fee of 2% of the principal amount of
notes as they are issued in connection with the Program as compensation for the
services provided and costs incurred by Saul Advisory in administering the
Program;

 

WHEREAS, pursuant to the Advisory Contract, Saul Advisory assigns its rights and
obligations under the Advisory Contract to the Advisor and the Advisor agrees to
assume such rights and obligations;

 

WHEREAS, in connection with such assignment, Saul Advisory desires to assign its
rights and obligations under the Existing Agreement to the Advisor and the
Advisor desires to assume such rights and obligations; and

 

WHEREAS, the Advisor and the Trust have determined to amend and restate the
Existing Agreement to modify the compensation payable to the Advisor.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, the parties hereto agree as follows:

 

1. Assignment and Assumption.

 

(a) Saul Advisory hereby transfers and assigns to the Advisor all of its rights
in the Existing Agreement, other than fees earned through September 30, 2005;

 

1



--------------------------------------------------------------------------------

(b) The Advisor hereby accepts such assignment of the Existing Agreement and
assumes and agrees to pay, perform and discharge in full and in a timely manner
the obligations of Saul Advisory under or with respect to the Existing
Agreement, as amended hereby; and

 

(c) The Trust hereby consents to the assignment and assumption referred to
above.

 

2. Note Administration Fee. The Trust hereby agrees to pay a fee to the Advisor
as compensation for the services provided and costs incurred by the Advisor in
administering the Program in the amount of (i) during any calendar month the
Trust issues notes under the Program, 2% of the principal amount of notes as
they are issued or (ii) during any calendar month the Trust does not issue notes
under the Program, $7,500 for such month. This revised fee shall be effective as
of November 1, 2005. The fee payable to the Advisor for the period between
October 1, 2005 and October 31, 2005 shall be 2% of the principal amount of
notes as they are issued during such period. The Advisor shall provide the
administrative services (and bear the costs) with respect to the Program that
Saul Advisory provided to the Trust under the Existing Agreement. Upon the
request of either the Trust or the Advisor, but at least annually, the Trust and
the Advisor shall review the fee hereunder to insure that it is fair and
reasonable to both the Trust and the Advisor and make any adjustment agreed
upon.

 

3. Payment of Fee. All amounts payable to the Advisor under Section 1 shall be
due on the last day of the month following the month in which the notes to which
such amounts pertain were issued or, if no notes were issued during such month,
on the last day of the month following such month.

 

4. Miscellaneous.

 

(a) This Agreement shall be in force until September 30, 2006, and shall
continue thereafter from year to year unless cancelled by either party at the
end of any contact year, upon written notice given at least three (3) months
prior to the end of any such contract year.

 

(b) The parties hereto shall do and perform or cause to be done and performed
all such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(c) This Agreement shall be construed and interpreted in accordance with the law
of the State of Maryland in effect at the time (without giving effect to the
application of choice of law provisions that could result in the application of
the laws of any other jurisdiction).

 

2



--------------------------------------------------------------------------------

(d) This Agreement shall be binding upon the successors and assigns of the
parties hereto. This Agreement shall automatically be assigned to any person who
succeeds the Advisor as the Trust’s advisor under the Advisory Contract.

 

(e) Anything in this Agreement to the contrary notwithstanding, the Advisor
shall not have or make any claim under, by reason of, or in connection with this
Agreement against the Trustees personally or the shareholders of the Trust, but
shall look solely to the property of the Trust for the payment of any such
claim. The Advisor hereby acknowledges that it is familiar with the Declaration
of Trust of the Trust as amended and in particular the provisions thereof
relating to the non-liability of shareholders and Trustees, to which reference
is hereby made.

 

(f) This Agreement may be executed in one or more counterparts, all of which
taken together shall be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Advisor and the Trust have caused this Agreement to be
duly executed as of the date and year first above written.

 

B.F. SAUL COMPANY By:  

/s/ Ross E. Heasley

--------------------------------------------------------------------------------

Name:   Ross E. Heasley Title:   Vice President B.F. SAUL REAL ESTATE INVESTMENT
TRUST By:  

/s/ Patrick T. Connors

--------------------------------------------------------------------------------

Name:   Patrick T. Connors Title:   Vice President

 

Agreed and accepted solely with respect to Section 1(a) hereof as of the date
first written above.

 

B.F. SAUL ADVISORY COMPANY, L.L.C. By:  

/s/ Ross E. Heasley

--------------------------------------------------------------------------------

Name:   Ross E. Heasley Title:   Vice President

 

3